Title: To Alexander Hamilton from John H. Buell, 21 October 1799
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir
            Bennington Vermont 21st. October 1799—
          
          I arrived here on the 15th. Instant, the Officers named as having bin Orderd have not come in and I have not herd any thing from any of them—
          Elijah Payne Esqr. is said to be Agent for the War Department but lives in the Northern part of the State and is now attending the Assemby at Windsor.
          should I not receve any furder Orders from the Genl. by this days Mail and the Officers should not come in I shall leave this tomorrow morning for Windsor in Order to make the Necessary arrangements for Recruiting and shall Return as soon as possable—Their is a Contractors Agent in this Town and all things are in Readiness from Recruiting—
          You mentined in your Order to me Sir of sending four setts of Rules and Regulations respecting the Recruiting Service I have Reced. but Two, I have also Reced. Two Setts of the Articles of War—
          I have the honor to be Sir with great Respect Your Obet Servt
          
            John H. Buell Major
            2d Regt. Infantry
          
          Major Genl. Hamilton
        